UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6346



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GREGORY ROLAND PRUESS,

                                            Defendant - Appellant.




                            No. 02-6803



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GREGORY ROLAND PRUESS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-94-19, CR-97-300, CA-99-79-V)
Submitted:   September 25, 2002         Decided:   October 8, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Roland Pruess, Appellant Pro Se. C. Nicks Williams, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Gregory Roland Pruess appeals the district court’s orders

denying his petition under 28 U.S.C. § 2241 (2000), and declining

to reconsider the denial of his petition.     We have reviewed the

record and the district court’s opinion and find no reversible

error. The district court’s final order dispensing with the § 2241

petition is affirmed on the reasoning of the district court.    See

United States v. Pruess, No. CR-94-19 (W.D.N.C. Nov. 13, 2002). We

note that although Pruess’s post-judgment motion tolled the running

of the period in which to file a timely notice of appeal, see Fed.

R. App. P. 4(a)(4)(A), the motion did not entitled Pruess to relief

whether considered on its merits, or construed as a successive 28

U.S.C. § 2255 (2000), motion.    We therefore affirm the denial of

Pruess’s motion substantially on the reasoning of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3